
	
		I
		110th CONGRESS
		1st Session
		S. 2168
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 4, 2007
			Referred to the 
			 Committee on the Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  enable increased federal prosecution of identity theft crimes and to allow for
		  restitution to victims of identity theft.
	
	
		1.Short titleThis Act may be cited as the
			 Identity Theft Enforcement and
			 Restitution Act of 2007.
		2.Criminal restitutionSection 3663(b) of title 18, United States
			 Code, is amended—
			(1)in paragraph (4), by striking ;
			 and and inserting a semicolon;
			(2)in paragraph (5), by striking the period at
			 the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(6)in the case of an offense under sections
				1028(a)(7) or 1028A(a) of this title, pay an amount equal to the value of the
				time reasonably spent by the victim in an attempt to remediate the intended or
				actual harm incurred by the victim from the
				offense.
					.
			3.Predicate offenses for aggravated identity
			 theft and misuse of identifying information of organizations
			(a)Identity
			 theftSection 1028 of title
			 18, United States Code, is amended—
				(1)in subsection (a)(7), by inserting
			 (including an organization as defined in section 18 of this
			 title) after person; and
				(2)in subsection (d)(7), by inserting
			 or other person after specific individual.
				(b)Aggravated identity theftSection 1028A of title 18, United States
			 Code, is amended—
				(1)in subsection (a)(1), by inserting
			 (including an organization as defined in section 18 of this
			 title) after person; and
				(2)in subsection (c)—
					(A)in the matter preceding paragraph (1), by
			 inserting , or a conspiracy to commit such a felony violation,
			 after any offense that is a felony violation;
					(B)by redesignating—
						(i)paragraph (11) as paragraph (14);
						(ii)paragraphs (8) through (10) as paragraphs
			 (10) through (12), respectively; and
						(iii)paragraphs (1) through (7) as paragraphs
			 (2) through (8), respectively;
						(C)by inserting prior to paragraph (2), as so
			 redesignated, the following:
						
							(1)section 513 (relating to making, uttering,
				or possessing counterfeited
				securities);
							;
					(D)by inserting after paragraph (8), as so
			 redesignated, the following:
						
							(9)section 1708 (relating to mail
				theft);
							;
					(E)in paragraph (12), as so redesignated, by
			 striking ; or and inserting a semicolon; and
					(F)by inserting after paragraph (12), as so
			 redesignated, the following:
						
							(13)section 7201, 7206, or 7207 of title 26
				(relating to tax fraud);
				or
							.
					4.Ensuring jurisdiction over the theft of
			 sensitive identity informationSection 1030(a)(2)(C) of title 18, United
			 States Code, is amended by striking if the conduct involved an
			 interstate or foreign communication.
		5.Malicious spyware, hacking and
			 keyloggers
			(a)In generalSection 1030 of title 18, United States
			 Code, is amended—
				(1)in subsection (a)(5)—
					(A)by striking subparagraph (B); and
					(B)in subparagraph (A)—
						(i)by striking (A)(i) knowingly
			 and inserting (A) knowingly;
						(ii)by redesignating clauses (ii) and (iii) as
			 subparagraphs (B) and (C), respectively; and
						(iii)in subparagraph (C), as so
			 redesignated—
							(I)by inserting and loss after
			 damage; and
							(II)by striking ; and and
			 inserting a period;
							(2)in subsection (c)—
					(A)in paragraph (2)(A), by striking
			 (a)(5)(A)(iii),;
					(B)in paragraph (3)(B), by striking
			 (a)(5)(A)(iii),;
					(C)by amending paragraph (4) to read as
			 follows:
						
							(4)(A)except as provided in subparagraphs (E) and
				(F), a fine under this title, imprisonment for not more than 5 years, or both,
				in the case of—
									(i)an offense under subsection (a)(5)(B),
				which does not occur after a conviction for another offense under this section,
				if the offense caused (or, in the case of an attempted offense, would, if
				completed, have caused)—
										(I)loss to 1 or more persons during any 1-year
				period (and, for purposes of an investigation, prosecution, or other proceeding
				brought by the United States only, loss resulting from a related course of
				conduct affecting 1 or more other protected computers) aggregating at least
				$5,000 in value;
										(II)the modification or impairment, or
				potential modification or impairment, of the medical examination, diagnosis,
				treatment, or care of 1 or more individuals;
										(III)physical injury to any person;
										(IV)a threat to public health or safety;
										(V)damage affecting a computer used by or for
				an entity of the United States Government in furtherance of the administration
				of justice, national defense, or national security; or
										(VI)damage affecting 10 or more protected
				computers during any 1-year period; or
										(ii)an attempt to commit an offense punishable
				under this subparagraph;
									(B)except as provided in subparagraphs (E) and
				(F), a fine under this title, imprisonment for not more than 10 years, or both,
				in the case of—
									(i)an offense under subsection (a)(5)(A),
				which does not occur after a conviction for another offense under this section,
				if the offense caused (or, in the case of an attempted offense, would, if
				completed, have caused) a harm provided in subclauses (I) through (VI) of
				subparagraph (A)(i); or
									(ii)an attempt to commit an offense punishable
				under this subparagraph;
									(C)except as provided in subparagraphs (E) and
				(F), a fine under this title, imprisonment for not more than 20 years, or both,
				in the case of—
									(i)an offense or an attempt to commit an
				offense under subparagraphs (A) or (B) of subsection (a)(5) that occurs after a
				conviction for another offense under this section; or
									(ii)an attempt to commit an offense punishable
				under this subparagraph;
									(D)a
				fine under this title, imprisonment for not more than 10 years, or both, in the
				case of—
									(i)an offense or an attempt to commit an
				offense under subsection (a)(5)(C) that occurs after a conviction for another
				offense under this section; or
									(ii)an attempt to commit an offense punishable
				under this subparagraph;
									(E)if
				the offender attempts to cause or knowingly or recklessly causes serious bodily
				injury from conduct in violation of subsection (a)(5)(A), a fine under this
				title, imprisonment for not more than 20 years, or both;
								(F)if
				the offender attempts to cause or knowingly or recklessly causes death from
				conduct in violation of subsection (a)(5)(A), a fine under this title,
				imprisonment for any term of years or for life, or both; or
								(G)a
				fine under this title, imprisonment for not more than 1 year, or both,
				for—
									(i)any other offense under subsection (a)(5);
				or
									(ii)an attempt to commit an offense punishable
				under this subparagraph.
									;
				and
					(D)by striking paragraph (5); and
					(3)in subsection (g)—
					(A)in the second sentence, by striking
			 in clauses (i), (ii), (iii), (iv), or (v) of subsection
			 (a)(5)(B) and inserting in subclauses (I), (II), (III), (IV), or
			 (V) of subsection (c)(4)(A)(i); and
					(B)in the third sentence, by striking
			 subsection (a)(5)(B)(i) and inserting subsection
			 (c)(4)(A)(i)(I).
					(b)Conforming changesSection 2332b(g)(5)(B)(i) of title 18,
			 United States Code, is amended by striking 1030(a)(5)(A)(i) resulting in
			 damage as defined in 1030(a)(5)(B)(ii) through (v) and inserting
			 1030(a)(5)(A) resulting in damage as defined in 1030(c)(4)(A)(i)(II)
			 through (VI).
			6.Cyber-extortionSection 1030(a)(7) of title 18, United
			 States Code, is amended to read as follows:
			
				(7)with intent to extort from any person any
				money or other thing of value, transmits in interstate or foreign commerce any
				communication containing any—
					(A)threat to cause damage to a protected
				computer;
					(B)threat to obtain information from a
				protected computer without authorization or in excess of authorization or to
				impair the confidentiality of information obtained from a protected computer
				without authorization or by exceeding authorized access; or
					(C)demand or request for money or other thing
				of value in relation to damage to a protected computer, where such damage was
				caused to facilitate the
				extortion;
					.
		7.Conspiracy to commit
			 cyber-crimesSection 1030(b)
			 of title 18, United States Code, is amended by inserting conspires to
			 commit or after Whoever.
		8.Use of full interstate and foreign commerce
			 power for criminal penaltiesSection 1030(e)(2)(B) of title 18, United
			 States Code, is amended by inserting or affecting after
			 which is used in.
		9.Forfeiture for section 1030
			 violationsSection 1030 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
			
				(i)(1)The court, in imposing sentence on any
				person convicted of a violation of this section, or convicted of conspiracy to
				violate this section, shall order, in addition to any other sentence imposed
				and irrespective of any provision of State law, that such person forfeit to the
				United States—
						(A)such person’s interest in any personal
				property that was used or intended to be used to commit or to facilitate the
				commission of such violation; and
						(B)any property, real or personal,
				constituting or derived from, any proceeds that such person obtained, directly
				or indirectly, as a result of such violation.
						(2)The criminal forfeiture of property under
				this subsection, any seizure and disposition thereof, and any judicial
				proceeding in relation thereto, shall be governed by the provisions of section
				413 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21
				U.S.C. 853), except subsection (d) of that section.
					(j)For purposes of subsection (i), the
				following shall be subject to forfeiture to the United States and no property
				right shall exist in them:
					(1)Any personal property used or intended to
				be used to commit or to facilitate the commission of any violation of this
				section, or a conspiracy to violate this section.
					(2)Any property, real or personal, which
				constitutes or is derived from proceeds traceable to any violation of this
				section, or a conspiracy to violate this
				section
					.
		10.Directive to United States Sentencing
			 Commission
			(a)DirectivePursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this section,
			 the United States Sentencing Commission shall review its guidelines and policy
			 statements applicable to persons convicted of offenses under sections 1028,
			 1028A, 1030, 2511, and 2701 of title 18, United States Code, and any other
			 relevant provisions of law, in order to reflect the intent of Congress that
			 such penalties be increased in comparison to those currently provided by such
			 guidelines and policy statements.
			(b)RequirementsIn determining its guidelines and policy
			 statements on the appropriate sentence for the crimes enumerated in subsection
			 (a), the United States Sentencing Commission shall consider the extent to which
			 the guidelines and policy statements may or may not account for the following
			 factors in order to create an effective deterrent to computer crime and the
			 theft or misuse of personally identifiable data:
				(1)The level of sophistication and planning
			 involved in such offense.
				(2)Whether such offense was committed for
			 purpose of commercial advantage or private financial benefit.
				(3)The potential and actual loss resulting
			 from the offense including—
					(A)the value of information obtained from a
			 protected computer, regardless of whether the owner was deprived of use of the
			 information; and
					(B)where the information obtained constitutes
			 a trade secret or other proprietary information, the cost the victim incurred
			 developing or compiling the information.
					(4)Whether the defendant acted with intent to
			 cause either physical or property harm in committing the offense.
				(5)The extent to which the offense violated
			 the privacy rights of individuals.
				(6)The effect of the offense upon the
			 operations of an agency of the United States Government, or of a State or local
			 government.
				(7)Whether the offense involved a computer
			 used by the United States Government, a State, or a local government in
			 furtherance of national defense, national security, or the administration of
			 justice.
				(8)Whether the offense was intended to, or had
			 the effect of, significantly interfering with or disrupting a critical
			 infrastructure.
				(9)Whether the offense was intended to, or had
			 the effect of, creating a threat to public health or safety, causing injury to
			 any person, or causing death.
				(10)Whether the defendant purposefully involved
			 a juvenile in the commission of the offense.
				(11)Whether the defendant's intent to cause
			 damage or intent to obtain personal information should be disaggregated and
			 considered separately from the other factors set forth in USSG
			 2B1.1(b)(14).
				(12)Whether the term victim as
			 used in USSG 2B1.1, should include individuals whose privacy was violated as a
			 result of the offense in addition to individuals who suffered monetary harm as
			 a result of the offense.
				(13)Whether the defendant disclosed personal
			 information obtained during the commission of the offense.
				(c)Additional requirementsIn carrying out this section, the United
			 States Sentencing Commission shall—
				(1)assure reasonable consistency with other
			 relevant directives and with other sentencing guidelines;
				(2)account for any additional aggravating or
			 mitigating circumstances that might justify exceptions to the generally
			 applicable sentencing ranges;
				(3)make any conforming changes to the
			 sentencing guidelines; and
				(4)assure that the guidelines adequately meet
			 the purposes of sentencing as set forth in section 3553(a)(2) of title 18,
			 United States Code.
				
	
		
			Passed the Senate
			 November 15, 2007.
			Nancy Erickson,
			Secretary
		
	
	
	
